                             Case 5:21-cr-00154-KK Document 1 Filed 07/06/21 Page 1 of 2 Page ID #:1

                                                                          CVB Location Code
    United States District Court
         Violation Notice                                                CC72

Violation Number                      Officer Name                             Officer No.

FBJG0062                              SMITH                                    2370




                                                                                                                     FBJG0062
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Date and Time of Offense                          Offense

01/01/2021                   01:00                FED        18USC         641

Place of Offense

CITY CREEK STATION 38

Offense Description: Factual Basis for Charge                                                            HAZMAT

THEFT OF GOVERNMENT PROPERTY.




DEFENDANT INFORMATION                                     Phone: (               )

Last Name                                                         First Name                                     M.I.
MCFARLANE                                                         KENNETH                                        S

Street Address



City                                         State          Zip                      Date of Birth (mm/dd/yyyy)


Drivers License No.                   CDL          D.L.           Social Security No.



                                          Race                    Hair    Eyes       Height              Weight
    Adult    Juvenile Sex     M       F
                                                                                          '       ''
VEHICLE                VIN                                                                                   CMV

Tag No.                                   State       Year        Make/Model         PASS        Color



A        X IF BOX A IS CHECKED, YOU B                                IF BOX B IS CHECKED, YOU MUST
             MUST APPEAR IN COURT.                                   PAY AMOUNT INDICATED BELOW
                                                                     OR APPEAR IN COURT.
              SEE INSTRUCTIONS (opposite).
                                                                     SEE INSTRUCTIONS (opposite).


                                                                                               Forfeiture Amount
                                                             $30.00                            Processing Fee

                       PAY THIS AMOUNT                                                    Total Collateral

                                  YOUR COURT DATE
      (If no court appearance date is shown, you will be notified of your appearance date by mail.)
Court Address                                                                 Date (mm/dd/yyyy)

To Be Determined...
                                                                                         Time (hh:mm)



My signature signifies that I have received a copy of this violation notice. It is not an admission of guilt. I
promise to appear for the hearing at the time and place instructed or pay the total collateral due.

X Defendant

       Previous edition is obsolete                Original - CVB Copy                        FS-5300-4 (7/05)
                       Case 5:21-cr-00154-KK Document 1 Filed 07/06/21 Page 2 of 2 Page ID #:2

FBJG0062
                            STATEMENT OF PROBABLE CAUSE
                          (For issuance of an arrest warrant or summons)

I state that on           January 1, 2021           while exercising my duties as a law
officer in the                        Central                      District of               CA



   Pursuant to 16 USC 551: At approximately 0100 hours, I LEO T. Smith, received information of theft
   of government property from the USFS City Creek Station #38 Forestry Technicians (firefighters).
   The firefighters indicated that the same suspect wearing a reflective jacket and driving a newer model
   Nissan Frontier truck from the previous day cut the gate lock and broke into the Station engine bay
   by cutting the window bars to steal miscellaneous equipment inside. The same suspect and suspect
   vehicle was seen on video surveillance the early morning prior stealing items from a storage building.
   However, with no readily identifiable information available on the suspect or vehicle, I informed local
   law enforcement and Caltrans contacts of the incident and continued to look for investigative leads.

   On 01/18/2021, I received information from Vista Towers employee Robert MacLachlan of a recent
   theft occurring on 01/11/2021 at the Marshall Peak Communications site located within the SBNF.
   Mr. MacLachlan provided covert trail camera surveillance images of a suspect and suspect vehicle
   matching the same surveillance video images from the USFS City Creek Station #38. The suspect
   was photographed breaking into the facility and stealing numerous items. Additionally, Mr.
   MacLachlan informed me of a suspect with a similar MO who was recently arrested by the San
   Bernardino Sheriff's Department (SBSO) for possession of stolen property from a Verizon
   Communications Tower site located near Station #38. I confirmed the suspects identity as Mr.
   Kenneth MACFARLANE with SBSO. A computerized record check indicated that Mr. MCFARLANE
   owned a newer model Nissan pickup. Also, we made a visual confirmation of Mr. MCFARLANES
   Nissan Frontier pickup (matching the surveillance images) present at his home of record.

   On 01/19/2021 LEO I. Lett and I, LEO T. Smith, conducted a consent search of Mr. MCFARLANES
   home of record and the Nissan Frontier pickup. The homeowner, who we identified as Mr.
   MCFARLANES Aunt, gave us permission to search the garage and the truck (which she indicated
   belonged to Mr. MCFARLANES grandmother). We located numerous pieces of government property
   inside the garage and the pickup. Additionally, Mr. MCFARLANES Aunt said that Mr. MCFARLANE
   brought the property to her home and did not offer any explanation as to how he obtained the
   equipment. Later in the evening, LEO I. Lett and I conducted an in-custody interview of Mr.
   MCFARLANE at the West Valley Detention Center. We read Mr. MCFARLANE his Miranda Rights
   and he agreed to speak to us without an attorney present. Subsequently Mr. MCFARLANE admitted
   to the damage and theft of government property from Station #38 on two (2) separate occasions and
   to the damage and theft of private property from the Marshall Peak Communications Site on at least
   one occasion.




   The foregoing statement is based upon:
                                  MY PERSONAL INVESTIGATION

   I declare under penalty of perjury that the information which I have set forth above and
   on the face of this violation notice is true and correct to the best of my knowledge.



   Executed                   January 1, 2021
                              Date (mm/dd/yyyy)                  Officer's Signature


       Probable cause has been stated for the issuance of a




Executed on:
                             Date (mm/dd/yyyy)                   U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = 9 or more passenger vehicle;
CDL = Commercial drivers license;   CMV = Commercial vehicle involved in incident
